COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH


                                  NO. 2-07-117-CR


NICHOLAS MICHAEL LANDIS                                            APPELLANT

                                            V.

THE STATE OF TEXAS                                                      STATE

                                        ------------

      FROM COUNTY CRIMINAL COURT NO. 3 OF DENTON COUNTY

                                        ------------

                           MEMORANDUM OPINION 1

                                        ------------

      Appellant Nicholas Michael Landis, pro se, appeals from his conviction for

misdemeanor assault. The appeal was submitted without a reporter’s record

or briefs. We affirm.

      Appellant’s appointed trial counsel filed a notice of appeal on April 5,

2007. Appellant filed an application for a court-appointed attorney for appeal,



      1
          See T EX. R. A PP. P. 47.4.
but on May 2, 2007, the trial court found that Appellant had sufficient financial

resources to employ counsel and dismissed appointed trial counsel from the

case.

        On May 3, 2007, the trial court clerk notified this court that Appellant

had not made arrangements to pay for the clerk’s record.         On May 7, we

notified Appellant that the appeal would be dismissed if he did not make

arrangements to pay for the clerk’s record by May 22. Appellant paid for the

clerk’s record on May 15.

        On May 21, the court reporter advised this court that Appellant had not

paid for the reporter’s record. That same day, we notified Appellant that unless

he made arrangements to pay for the reporter’s record by June 5, the appeal

would be submitted for consideration of those issues that did not require a

reporter’s record for decision. On June 14, the court received a letter from

Appellant essentially asking for an extension of time to pay for the reporter’s

record because he was unaware of his responsibility to pay for it. On June 20,

we sent Appellant a letter stating how and where to pay for the reporter’s

record and setting a deadline of July 3 for so doing. On July 11, the court

reporter notified us that Appellant still had not contacted the reporter or made

arrangements to pay for the reporter’s record. Accordingly, on July 12, we

                                        2
ordered that we would only consider and decide those points that do not require

a reporter’s record for review and ordered Appellant’s brief due on August 13.

See T EX. R. A PP. P. 37.3(c)(2), 38.6.

      On August 21, we notified Appellant that we had not received his brief

and stated that we would abate the appeal and remand the case to the trial

court for a hearing unless Appellant filed, on or before August 31, a motion

explaining his failure to file a brief and the need for an extension. See T EX. R.

A PP. P. 10.5(b), 38.8(b)(2).     Appellant did not file such motion, so on

September 21, we abated the appeal and remanded the case to the trial court

for a hearing to determine, among other things, whether Appellant desired to

continue the appeal, why he had not filed a brief, and whether an attorney

should be appointed to represent him.

      The trial court found that Appellant is not indigent, and it appeared from

the record of the abatement hearing that Appellant had made no arrangements

for filing a brief.   Therefore, on October 26, 2007, we ordered the appeal

submitted without briefs. See T EX. R. A PP. P. 38.8(b)(4).

      Because Appellant failed to file a brief, no issues or points are properly

before this court. See T EX. R. A PP. P. 38.1(e). We have reviewed the record

in the interest of justice. See T EX. R. A PP. P. 38.8(b)(4). Our examination does

                                          3
not reveal unassigned fundamental error. See Lott v. State, 874 S.W.2d 687,

688 (Tex. Crim. App. 1994). Accordingly, we affirm the trial court’s judgment.




                                          PER CURIAM


PANEL F:     GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: March 13, 2008




                                      4